DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 2 has been overcome.
Applicant argues that claim 4 was not rejected.  However, it is pointed out that the matter of claim 4, was combined with claim 3 and rejected therewith in the most recent previous Office Action.  Therefore, claim 4 was previously rejected and is rejected on the same basis herein. 
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified and repeated herein, and this Office Action is made final.
In particular, with regard to claims 1 and 10, Applicant argues that the newly added recitation of “wherein the internal ring is fastened to a transverse strut and the external ring is fastened to a first side part” defines over the prior art.  To support this argument, Applicant points out that a “large circular opening in the alleged internal ring of the reference, and a much smaller, and square shaped external surface of the alleged transverse strut does not teach or suggest that these two structure are fastened together.”  However, in the machine translation of Bessellman, page 4, paragraph 0021, lines 6-7, Bessellman expressly discloses that “[t]he adapter is flatly connected to the second fitting 
With regard to claim 10, Applicant further argues that “wherein the internal ring, the external ring and the deformable webs are coplanar” defines over the prior art relied upon.  However, this language is still quite broad and can reasonably be interpreted as simply requiring that these element fall in a common plane.  That is, a plane that intersects all three of the internal ring, external ring, and the deformable webs meets this limitation.  This is true of Bessellman where, for example, the plane of the cross section of Figure 2 intersects all three of these elements.  As such, Bessellman is still applied to claim 10 under 35 USC 102.  On the other hand, there are several prior art references that also show three analogous elements that are coaxial with each other and that have planar features that are mutually coplanar such as in a plane perpendicular to the coaxial axis in such a way that it seems like what Applicant is trying to claim is obvious.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 2, line 2, it is not clear how and whether “two side parts and pivoting arms” is related to “a first side part” recited in claim 1, line 13; and
Claim 12, lines 1-3, “aligned axial inner surfaces of the internal ring, the external ring and the deformable webs are adjacent the transverse strut” are confusing and appear to be misdescriptive of that which is actually shown in the drawings since Figures 7-8 of the present invention shows that any inner surface of the external ring and the inner surface of the deformable webs are spaced from and blocked by the inner ring from being adjacent to the transverse strut.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessellman (DE 102008047847).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    (Currently Amended) A device for influencing a backward movement of a backrest part (5) of a seat, the device comprising:
at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2), and wherein the at least one deformation element is configured such that the at least one deformation element is deformable due to a force acting on the seating part or the backrest part or the seating part and the backrest part at a predefined torque curve (as described in paragraphs 20 and 22 of the machine translation, and as apparent in the relationship of the backrest part 5 and the seating part 15, shown in Figures 1-2), wherein the at least one deformation element is configured as a double ring (as shown in Figures 3, as first and second fastening areas 6 and 7),
wherein the double ring comprises a radially internal ring (6), a radially external ring (7) and deformable webs (8), and
, 
wherein the internal ring is fastened to a transverse strut (via the fitting 2, where the inner ring is welded to the second fitting part 16, as disclosed on page 4, paragraph 18 of the machine translation in conjunction with that which is depicted in Figure 2, and the second fitting part 14 is shown connected to the strut 13 in Figure 2, as is also conventionally known) and the external ring is fastened to a side part (where the external ring 7 is disclosed as welded to a side part 5 on page 5, paragraph 0018 of the machine translation in conjunction with Figure 2 of Bessellman).

2.    (Currently Amended) The device as claimed in claim 1, wherein the seating part comprises two side parts and pivoting arms, between the pivoting arms is the transverse strut connecting the pivoting arms, at least on one side between one of the pivoting arms and one end of the transverse strut, the at least one deformation element is arranged in the hinged area of the seat (as made clear by reference to the seat part frame and the backrest frame in paragraphs 0017 and 0018).

3.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from at least two parts (one of the parts comprising one or both of inner and outer rings 6, 7).



5.    (Currently Amended) The device as claimed in claim 3, wherein the one of the parts forms a base part and the other one of the parts forms a support part, and the support part is connected to the base part such that the support part is deformable or adjustable in a resilient manner relative to the base part (the one of the parts comprising at least one of elements 6 and 7 is a base part and the other of the parts comprising elements 8 is a support part that is deformable).

6.    (Previously Presented) The device as claimed in claim 3, wherein when a predetermined threshold value of the force acting on the seating part or the backrest part is exceeded, an operative connection is produced between the at least two parts (although functionally recited only, an operative connection in the form of a deformable connection is produced).

8.    (Previously Presented) The device as claimed in claim 3, wherein at least one of the parts is configured as a ring (elements 6 and 7 are rings).

9.    (Currently Amended) The device as claimed in claim 1, wherein the at least one deformation element is formed from one part with a plurality of partial regions (webs 

10.    (Currently Amended) A seat in particular a vehicle seat, comprising:
a seating part (15); 
a backrest part (5); and 
a device comprising:
at least one deformation element (4) fixed to each of a side part of the seating part (15 via fitting 14 elements, as shown in Figure 2) and a transverse strut (13 either directly or via other elements, as shown in Figure 2), the transverse strut arranged in a hinged area of a seating part of the seat (as shown in Figures 1-2), wherein the transverse strut is fixed to at least one of a seat rail or the backrest part (fixed either directly or via other elements, as shown in Figure 2),
wherein the at least one deformation element is configured such that the at least one deformation element is deformable due to a force acting on the seating part or the backrest part or the seating part and the backrest part at a predefined torque curve (as described in paragraphs 20 and 22 of the machine translation, and as apparent in the relationship of the backrest part 5 and the seating part 15, shown in Figures 1-2),
wherein the at least one deformation element is configured as a double ring (as shown in Figures 3, as first and second fastening areas 6 and 7),

wherein the internal ring and the external ring are connected to each other by the deformable webs (as shown in Figure 3),
wherein the internal ring, the external ring and the deformable webs are coplanar (this language is still quite broad and can reasonably be interpreted as simply requiring that these element fall in a common plane--that is, a plane that intersects all three of the internal ring, external ring, and the deformable webs meets this limitation, which is true of Bessellman where, for example, the plane of the cross section in Figure 2 intersects all three of these elements),
wherein the internal ring is fastened to a transverse strut (via the fitting 2, where the inner ring is welded to the second fitting part 16, as disclosed on page 4, paragraph 18 of the machine translation in conjunction with that which is depicted in Figure 2, and the second fitting part 14 is shown connected to the strut 13 in Figure 2, as is also conventionally known) and the external ring is fastened to a side part (where the external ring 7 is disclosed as welded to a side part 5 on page 5, paragraph 0018 of the machine translation in conjunction with Figure 2 of Bessellman).

11. (New) The device as claimed in claim 1, wherein the internal ring, the external ring and the deformable webs are all axially aligned with one another (the internal ring, external ring, and the deformable webs are all coaxially positioned relative to an axis 3 of 

12. (New) The device as claimed in claim 1, wherein aligned axial inner surfaces of the internal ring, the external ring and the deformable webs are adjacent the transverse strut (as best understood in light of the indefiniteness, the inner surface of the internal ring 6, the inner surface of the external ring 7, and the inner surface(s) of the deformable webs 8 are adjacent to the strut 13 because there are no intervening structures between these surfaces and the strut 13, as shown in Figure 2) and aligned axial outer surfaces of the internal ring, the external ring and the deformable webs are adjacent the side part (similarly, the outer surface of the internal ring 6, the outer surface of the external ring 7, and the outer surface(s) of the deformable webs 8 are adjacent to the strut 13 because there are no intervening structures between these surfaces and the side part 5, as shown in Figure 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636